Citation Nr: 0200536	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  99-20 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to an increased rating for intermittent 
transient large bowel obstruction, status post colostomy, 
currently rated as 20 percent disabling.

2.  Entitlement to service connection for sciatic nerve 
involvement secondary to a service-connected gunshot wound in 
Muscle Group XVII, left buttock with scar and lumbosacral 
plexus.

3.  Entitlement to service connection for paresthesia of the 
right foot secondary to a service-connected gunshot wound in 
Muscle Group XI, right calf with scar and damaged tibial 
nerve.

4.  Entitlement to additional compensation on the basis of 
disability attributed to sciatic nerve involvement or 
paresthesia of the right foot.


REPRESENTATION

Appellant represented by:  The American Legion

WITNESS AT HEARING ON APPEAL

The appellant 

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.

This case comes before the Board of Veterans' Appeals  
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs  (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  Service connected residuals of intermittent transient 
large bowel obstruction, status post colostomy, do not result 
in objective examination findings of severe symptoms. 

3.  It as least as likely as not that the service connected 
disability attributed to gunshot wounds includes sciatic 
nerve involvement and paresthesia of the right foot.

4.  Neither moderately severe paralysis of the sciatic nerve 
nor severe incomplete paralysis of the sciatic nerve with 
marked muscular atrophy is shown

5.  Neither foot drop nor complete paralysis in the right 
lower extremity is shown.

6.  The limitation of functioning compensated by the ratings 
currently assigned for muscle injury to Muscle Groups XVII 
and XI is the same as that attributed to peripheral nerve 
paralysis in these muscle groups.

7.  There are no extraordinary factors associated with the 
service-connected disabilities addressed in this decision 
productive of an unusual disability picture such as to render 
application of the regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
intermittent transient large bowel obstruction, status post 
colostomy, are not met. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.102, 3.321, Part 4, 4.114, Diagnostic Code (DC) 
7329 (2001).

2.  Resolving all reasonable doubt in the veteran's favor, 
sciatic nerve involvement and paresthesia of the right foot 
are the etiologic result of the service-connected gunshot 
wounds. 38 C.F.R. §§ 3.102, 3.310 (2001).

3.  The criteria for additional compensation on the basis of 
disability attributed to sciatic nerve involvement or 
paresthesia of the right foot are not met.  38 C.F.R. §§ 
4.14, 4.55(a) (2001). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No.106-475, 114 
Stat. 2096 (2000) and implementing regulations 66 Fed. Reg. 
45, 620 (Aug.29, 2001) (to be codified as amended at 38 
C.F.R. §§  3.102, 3.156(a), 3.l59 and 3.316(a).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No.96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date. VCAA, Pub. L. No.106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, the Board finds that the VA's duties, as set out in 
the VCAA, have nonetheless been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, Pub. L. No.106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38U.S.C.A. §§ 5102 and 
5103).  The veteran was notified of the evidence required for 
a grant of his claims by rating decisions dated in November 
1998 and September 2000, statement of the case dated in 
December 1998, and a supplemental statement of the case dated 
in September 2000.  The Board concludes that the discussion 
therein adequately informed the veteran of the information 
and evidence needed to substantiate his claims, thereby 
meeting the notification requirements of the VCAA.  Thus, 
there is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No.106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified 
at 38 U.S.C.A. § 5103A).  The necessary evidence, to include 
reports from VA medical examinations dated through February 
2000, has been obtained by the RO, and there is no specific 
reference to any other pertinent records that need to be 
obtained.  As such, the Board finds that the development 
requirements of the VCAA have also been met.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted.

II. Legal Criteria
 
Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).


A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a).

A 40 percent rating for impairment of the sciatic nerve 
requires moderately severe disability due to incomplete 
paralysis.  A 60 percent rating for impairment of the sciatic 
nerve requires severe incomplete paralysis, with marked 
muscular atrophy. Complete paralysis of the sciatic nerve 
with foot drop or no active movement possible of the muscles 
below the knee warrants an 80 percent rating.  38 C.F.R. § 
4.124a, DC 8520.

The highest assignable rating (40 percent) for disability of 
the external popliteal (common peroneal) requires complete 
paralysis manifested by footdrop.  38 C.F.R. § 4.124a, DC 
8521.  The highest assignable rating for disability affecting 
the tibial nerve (40 percent) requires complete paralysis 
with the complete loss of plantar flexion, frank adduction of 
the foot impossible, flexion and separation of the toes 
abolished; no muscle in the sole can move.  38 C.F.R. § 
4.124a, DC 8524.

The highest assignable rating (40 percent) for disability of 
the anterior crural (femoral) nerve requires complete 
paralysis of the quadriceps extensor muscles.  
38 C.F.R. § 4.124a, DC 8526.   

Residuals of a resection of the large intestine manifested by 
moderate symptoms warrant a 20 percent rating. Residuals of a 
resection of the large intestine manifested by severe 
symptoms objectively supported by examination findings 
warrant a 40 percent rating. 38 C.F.R. § 4.114, DC 7329.

III.  Background

The veteran served in the Republic of Vietnam as a pilot.  
During a combat mission in Vietnam in January 1970, he 
sustained a gunshot wound that entered the perineum and 
struck the pelvis and posterior part of the rectum.  The 
bullet was said to have entered the left buttock and to have 
struck and fractured the left ischium and anterior sacrum, 
and to have struck the posterior wall of the rectum.  On the 
same day of the injury, the rectum was sutured, the presacral 
area was packed and a double-barrel colostomy was performed.  
The postoperative course was uneventful. 

Upon admission for inpatient treatment in March 1970, the 
medical history was said to include debridement of a right 
leg wound in December 1969.  Examination of the veteran noted 
drainage from the site of the coccygectomy, and the veteran 
described pain at the base of the position where the tailbone 
should have been.  The veteran was unable to sit on the 
ischium, and he described right great toe numbness, 
spasticity of the right hip flexors, and numbness of the left 
buttock.  A physical examination at that time was essentially 
normal except for subjective complaints of numbness in the 
right big toe.  Weakness was also noted in the leg muscles.  
It was also indicated in April 1970 that a bullet remained in 
soft tissues posterior to the right acetabulum. 

A neurology consultation suggested damage to the posterior 
rami of the lumbar, sacral and coccygeal nerves on the left, 
but a definite diagnosis could not be made as the 
neurological examination was said to be unsatisfactory.  
Surgical procedures performed during this hospitalization 
included debridement of the presacral drainage tract and an 
exploratory laparotomy, appendectomy and closure of colostomy 
with resection of anastomotic site of the colon.  The 
postoperative course was uneventful, and the veteran was 
discharged from the hospital in July 1970.  No significant 
treatment thereafter during service is shown.

After service, the veteran was afforded a VA examination in 
October 1971.  The veteran at that time reported that, prior 
to being wounded in the January 1970, he sustained a gunshot 
wound in December 1969.  He states that the coccyx was 
shattered at that time and removed.  Following the 
examination, the impression included a gunshot wound of the 
right calf, left buttock and pelvis; mild damage to the right 
gastrocnemius muscle; mild to moderate low back strain; 
fractures of the of the sacrum, left ischium and coccyx; 
moderate to severe nerve damage of the right calf and mild 
limitation motion of both hips.  An X-ray at that time 
revealed a bullet in the superior rim of the acetabulum.

Thereafter, service connection was granted for a gunshot 
wound of Muscle Group XVII (DC 5317) at a rating of 40 
percent by way of a November 1971 rating decision.  Muscle 
Group XVII encompasses the gluteus maximus, gluteus medius 
and gluteus minimus muscles.  These muscles affect extension 
of the hip, abduction of the thigh, elevation of the opposite 
side of the pelvis, tension of the fascia lata
and iliotibial band, and work in concert with Muscle Group 
XIV (anterior thigh group) in postural support of the body, 
steadying the pelvis upon the head of the femur and condyles 
of the femur on the tibia.

The November 1971 rating decision also granted service 
connection for a gunshot wound of Muscle Group XI (DC 5311) 
with damage to the tibial nerve at a rating of 30 percent.  
Muscle Group XI encompasses the triceps surae, tibialis 
posterior, peroneus longus, peroneus brevis, flexor hallucis 
longus, flexor digitorum longus, popliteus and plantaris.  
These muscles affect propulsion and plantar flexion of the 
foot; stabilization of the arch, flexion of the toes, and 
flexion of the knee.  This 30 percent rating has been 
confirmed and continued until the present  time.

The 40 percent rating for gunshot residuals to Muscle Group 
XVII was continued until a July 1993 rating decision, at 
which time this rating was increased to 50 percent.  This 
rating decision indicated that the increase was based on hip 
symptomatology described by the veteran, and followed a May 
1993 VA examination in which the veteran described numbness 
and burning pain in the right foot, numbness in the left 
buttocks, and numbness in the thigh and left side of the 
scrotal area associated with hyperesthesia on the right side. 
Thereafter, a March 1997 Board decision denied a claim for a 
rating in excess of 50 percent for gunshot residuals to 
Muscle Group XVII.

A November 1998 rating decision granted service connection 
for intermittent transient large bowel obstruction, status 
post colostomy, and assigned a 10 percent rating by analogy 
to DC 7329.  This decision followed an April 1998 VA 
examination, at which time the veteran described having 
occasional sharp pain in the lower abdomen.  The physical 
examination revealed no masses or fistula, and the liver and 
spleen could not be palpated.  The diagnosis, in pertinent 
part, included a possible intermittent transient large bowel 
obstruction.

The veteran was also afforded a VA neurologic examination in 
April 1998, at which time he stated that his neurologic 
symptoms mainly involved the right lower extremity but also 
involved the pelvic area, rectum and anus.  The motor 
examination showed normal tone, bulk and strength except in 
the right lower extremity with foot inversion and eversion, 
which was graded at 4+/5 when compared to the left lower 
extremity.  The sensory examination showed decreased pinprick 
and a sacral S1-S2 distribution, slightly more on the left.  
Following this examination, the diagnosis was bilateral 
lumbosacral plexus injury secondary to the gunshot wound to 
the lower abdomen and pelvis, and the examiner stated as 
follows:

The patient's disability most likely 
results from injury to the lumbosacral 
plexus in the pelvis related to the 
gunshot wound he received in the lower 
abdomen and pelvis.  The injury pattern 
appears to affect the right lower 
extremity greater than the left lower 
extremity, particularly branches of the 
sacral and posterior tibial nerve 
supplying the gastrocnemius.  The patient 
also had significant muscle injury to the 
gastrocnemius on the right from the 
gunshot wound to that muscle.  That may 
also be contributing to the right lower 
extremity weakness. The sacral sensory 
changes also can be explained by pelvic 
injury, sacral plexus, and bilateral 
injury from the gunshot wound.

Also conducted in April 1998 was an examination of the feet 
which resulted in a diagnoses of paresthesia of the right 
foot of undetermined etiology.  The veteran complained at 
that time that he had numbness, pain and weakness in the 
right foot.  The physical examination of the right foot was 
essentially negative.

Based on the above, the November 1998 rating decision also 
added lumbosacral plexus as a service-connected residual of 
the gunshot wound to Muscle Group XVII but did not increase 
the rating for this disability, citing to the provisions of 
38 C.F.R. § 4.55(a) which preclude combining ratings for 
muscle injuries with those for peripheral paralysis.

The veteran has submitted several written statements 
contending that he is entitled to increased compensation on 
the basis of sciatic nerve involvement and paresthesia of the 
right foot that are the result of his gunshot wounds.  At a 
January 2000 hearing, the veteran testified that increased 
compensation was warranted for his service-connected bowel 
disorder due to increasing problems with leakage.  With 
regard to the sciatic pain, he contends that he has severe 
pain that radiates from the back, down the right leg and to 
the middle of the right calf.  He testified that due to a 
retained bullet in his right side, an MRI could not be 
accomplished.  The veteran also testified that he has pain, 
weakness and numbness in his right foot, concentrated largely 
in the right toe.

The veteran was afforded another series of VA examinations in 
February 2000.  A foot examination was negative except for 
onychogryposis of the nails of each great toe, and it was the 
examiner's opinion that the pain in the right buttocks, leg 
and foot described at that time by the veteran was 
"negligible."  Gait was described as "excellent."  An 
orthopedic examination showed loss of normal hip motion but 
no loss of functioning due to pain.  X-rays revealed a single 
bullet fragment in the right inferior iliac spine and a 
normal tibia and fibula.  The veteran was also afforded a 
muscle examination, which was essentially negative.

The peripheral nerves examination conducted in February 2000 
referenced a June 1999 nerve conduction study that 
demonstrated a right L5 lumbar radiculopathy with denervation 
and enervation suggestive of a chronic process.  The motor 
examination was negative except for right lower extremity 
dorsiflexion, which was said to only be possible with the 
veteran standing his heels.  The veteran reported "some" 
foot drop, characterized by him by hearing an unusual tread 
with striding with his right leg.  He also stated that the 
slightest surface irregularity resulted in catching his right 
toe.  The examiner offered an ankle/foot arthrosis, but the 
veteran stated he did not need one.  The sensory examination 
of the right toe and lateral aspect of the right thigh was 
negative, and reflexes were recorded in pertinent part as 
follows: bilateral patella, 1+; right ankle jerk absent; left 
ankle jerk 1; toes downgoing bilaterally.  The examination of 
the back revealed no pain at the sacroiliac joints or the 
spinous processes of the thoracic and lumbar regions.  Leg 
lifting was possible and revealed no pain in either lower 
extremity.  The clinical impression was of hyperpathia and 
weakness on heel stance in the right lower extremity 
attributable to right L5 lumbar radiculopathy. with both 
sensory and motor symptoms.

Following the February 2000 VA examinations, a September 2000 
rating decision increased the rating for the service-
connected bowel obstruction to 20 percent.

IV. Analysis

Bowel Obstruction 

A rating in excess of 20 percent under DC 7329 requires 
"severe" symptoms objectively supported by examination 
findings.  Far from showing severe symptoms, the November 
1998 and February 2000 VA examinations have shown virtually 
no objective findings attributable to the service connected 
bowel obstruction.  The veteran himself at the time of the 
November 1998 VA examination denied having nausea, 
constipation, dysphagia, heartburn, or diarrhea.  
Accordingly, a rating in excess of 20 percent for this 
disability cannot be assigned.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected bowel obstruction is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).

Sciatic nerve involvement/ paresthesia of the right foot

The Board finds that, after resolving all reasonable doubt in 
this regard in favor of the veteran, the service connected 
gunshot wounds include sciatic nerve involvement and 
paresthesia of the right foot.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 49.  As 
support for this conclusion, the in-service clinical records 
describing the treatment rendered shortly after the veteran 
sustained the gunshot wounds include a description of right 
toe numbness and lower extremity neuropathy.  Also 
demonstrated at that time were findings of damage to the 
lumbar and sacral nerves.  Moreover, the first post-service 
VA  examination conducted in October 1971 revealed "moderate 
to severe" nerve damage of the right calf.  Furthermore, the 
April 1998 "nexus" opinion linked neurologic disability in 
the lower extremity to the gunshot wounds, and this opinion 
would seem to encompass disability attributable to the 
sciatic nerve.  Finally, disability in the right lower 
extremity was linked by a VA examiner to lumbar 
radiculopathy, and given the fact that service connection is 
in effect for "lumbosacral plexus," it is reasonable to 
assume that paresthesia in the right foot should be 
considered to be part of or secondary to service-connected 
disability.

Having found that service connection is warranted for sciatic 
nerve involvement and paresthesia in the right foot, the 
Board nonetheless finds that increased compensation for 
either disability is not warranted.  As indicated above, 38 
C.F.R. § 4.55(a) precludes combing ratings for muscle 
injuries with those for peripheral nerve paralysis under 38 
C.F.R. § 4.55(a) unless the injuries affect entirely 
different functions.  The service connected disability 
associated with Muscle Groups XVII and XI encompasses 
limitation of motion and other functioning in the lower 
extremity, to include the hip, pelvis, femur, knees, feet and 
toes.  Disability associated with the sciatic nerve and 
paresthesia in the right foot also manifests itself as 
limitation of motion or other functioning of these areas of 
the lower extremity.  Thus, compensating the veteran for 
muscle and neurologic disability in the lower extremity is 
precluded by 38 C.F.R. § 4.55, and would be tantamount to 
"pyramiding," or employing the Ratings Schedule as a 
vehicle for compensating the
veteran twice for the same symptomatology.  See 38 C.F.R. § 
4.14; Brady v.  Brown 4 Vet. App. 203, 206 (1993).

Notwithstanding the above, the Board has also considered 
whether increased compensation is warranted if the service 
connected disabilities at issue were rated under the 
appropriate diagnostic code or codes for neurologic 
disability codified at 38 C.F.R. § 4.124a, instead of the 
current ratings assigned under 38 C.F.R. § 4.73 for muscle 
disability.  First with regard to the 50 percent rating 
currently assigned under DC 5317, a rating in excess of 50 
percent for sciatic nerve disability under DC 8520, the only 
diagnostic code listed under 4. 124a that provides for a 
rating in excess of 50 percent for the lower extremities, 
requires "severe" disability with marked muscular atrophy.  
Neither the April 1998 nor February 2900 VA examinations 
demonstrated any muscular atrophy in the areas supplied by 
the sciatic nerve.  Moreover, the motor examination conducted 
in April 1998 was negative except for inversion and eversion 
of the right foot which was only slightly (4+/5) diminished 
when compared with the left lower extremity.

The physical examination of the right foot conducted in April 
1998 was essentially negative, and a VA examination 
specifically designed for and limited to an evaluation of the 
feet in February 2000 was negative except for an infection of 
the nails.  With regard to the "foot drop" described by the 
veteran at the time of the February 2000 VA neurological 
examination, there was little objective clinical evidence to 
definitively conclude that the veteran actually has foot 
drop.  In this regard, while the right ankle jerk was said to 
be absent at the  February 2000 VA examination, the 
evaluation of the reflexes and sensation in the lower 
extremity showed no significant deficits, the veteran's gait 
was said to be "excellent," and the remaining clinical 
findings are simply not consistent with a finding of foot 
drop.

Given the findings in the lower extremity as described above, 
the Board also concludes that a rating in excess of 30 
percent under a neurologic diagnostic code for the disability 
rated under DC 5311 is also not warranted.  More 
specifically, "moderately severe" incomplete paralysis is 
not demonstrated so as to warrant a 40 percent rating under 
DC 8520.  Again, the objective clinical findings in the lower 
extremity do not suggest significant neurologic deficits.  
Moreover, as "complete paralysis," is not demonstrated in 
the lower extremity, increased compensation is also not 
warranted under the only other neurologic codes pertaining to 
paralysis of the lower extremity that provide for ratings in 
excess of 30 percent, DCs 8524 and 8526.

In reaching the conclusion above, the Board has considered 
the contentions of the veteran, particularly those with 
regard to assigning increased compensation due to painful 
motion in light of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, there is no   indication that pain results in any 
disability for which compensation has not already been 
established, and it was specifically concluded following the 
February 2000 orthopedic examination that there was no loss 
of function due to pain.  Finally, the Board finds no basis 
for assigning an extraschedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(l).
















	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating in excess of 20 percent for 
intermittent transient large bowel obstruction, status post 
colostomy, is denied.

Entitlement to service connection for sciatic nerve 
involvement secondary to a service-connected gunshot wound in 
Muscle Group XVII, left buttock with scar and lumbosacral 
plexus, is granted.

Entitlement to service connection for paresthesia of the 
right foot secondary to a service-connected gunshot wound in 
Muscle Group XI, right calf with scar and damaged tibial 
nerve, is granted.

Entitlement to additional compensation on the basis of 
disability attributed to sciatic nerve involvement or 
paresthesia of the right foot is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

